     Case 1:18-cv-00068 Document 530 Filed on 11/23/20 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division         Brownsville                           Case Number               1:18-cv-00068
                                           State of Texas, et al.


                                                    versus
           United States of American, et al., Karla Perez, et al., and State of New Jersey



           Lawyer’s Name                  Jeremy M. Feigenbaum
                Firm                      Office of the New Jersey Attorney General
                Street                    R.J. Hughes Justice Complex, 25 Market Street
          City & Zip Code                 Trenton, NJ 08625
         Telephone & Email                Jeremy.Feigenbaum@njoag.gov | (609) 376-2690
      Licensed: State & Number            New Jersey, 117762014
       Federal Bar & Number               DNJ, 117762014


 Name of party applicant seeks to                                State of New Jersey
 appear for:


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:                         Signed:                      /s/ Jeremy M. Feigenbaum
              11/20/2020



 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



               Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
